Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 19 and 20 have been canceled.
Claims 21 and 22 have been newly added.  
Claims 1-18, 21 and 22 are allowable over the prior art of record. For reasons of allowance, see pages 11-12 of Applicant’s remarks filed on September 4, 2020. 

Response to Arguments
Applicant’s arguments, see page 8, filed February 8, 2021 with respect to the 103 rejection have been fully considered and are persuasive. Since claims 19 and 20 have been canceled, the 103 rejection of said claims has been withdrawn.

Examiner’s Amendment
An Examiner's amendment to the record appears below.  Should the changes and/or additions by unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with Kevin Jones (Reg. No. 56,809) on February 18, 2021.

The application has been amended as follows:
Claim 21 has been replaced with the following amended claim.
	21.		(Currently amended) One or more non-transitory computer-readable storage media comprising computer-executable instructions that, when executed by one or more processors within a global network operations center (GNOC), cause the one or more processors to perform the following operations: 
receiving operator inputs; 
generating a global policy according to the operator inputs; 

transmitting the configuration commands to the at least one of network access node;  
after configuring the payload according to the transmitted configuration commands, accessing a summary of key performance indicators; and
revising the global policy according to the summary of key performance indicators.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).